Citation Nr: 1738870	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion due to right tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.

3.  Entitlement to an evaluation in excess of 10 percent for posterior instability due to right tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2012, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file. 

The case was previously before the Board in August 2014 and March 2017 when it was remanded for additional development.

The issue initially before the Board was characterized as entitlement to a higher evaluation for bilateral shin splints.  In a rating decision dated in December 2014, the RO granted recharacterized the Veteran's disabilities and granted benefits for limitation of flexion due to left tibia tendonitis with patellar tendonitis, limitation of flexion due to right tibia tendonitis with patellar tendonitis, and posterior instability due to right tibia tendonitis with patellar tendonitis, effective the date of the claim for a higher evaluation for bilateral shin splints.  The RO indicated that the diagnostic codes were changed to reflect the disability that more closely described the Veteran's current disability.  As such, the Board has recharacterized the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration. 

After the rather recent March 2017 remand, the Veteran had a VA examination in April 2017.  A preliminary review of the report of that examination, however, discloses that the examiner did not substantially comply with the prior remand directives.  The March 2017 remand directed the examiner to conduct range of motion joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner conducted range of motion testing on active motion in nonweight-bearing, but there is no indication that testing was conducted on passive motion in weight bearing and non-weightbearing and active motion in weight-bearing.  Consequently, there has to be correction of this deficiency before deciding this claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again remanding this claim to the AOJ.

With consideration of recent case law, the Board finds that the most recent VA examination of record concerning the Veteran's knees and lower extremities is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The April 2017 VA examination report of noted above, does not present all of the necessary findings.  Accordingly, remand for an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another examination with the examiner that conducted the April 2017 VA orthopedic examination.  Return the Veteran's file to this examiner and give him an opportunity to again review the relevant records, and the examination report should reflect this additional review.  If, for whatever reason, this examiner is no longer available or able to examine the Veteran and provide an addendum opinion, then arrange for someone else with the necessary qualifications to examine the Veteran and provide this needed addendum opinion.

a) The examiner should please conduct range of motion testing for the Veteran's service-connected left tibia tendonitis with patellar tendonitis and right tibia tendonitis with patellar tendonitis specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing; including with comparison to the opposite joint.  (Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent possible, joint disability examinations should record the results of range of motion testing accounting for pain on both active and passive motion and in weight-bearing and nonweight-bearing, with comparison to the range of the opposite undamaged joint (when applicable).)  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  Any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

c) The examiner should consider the Veteran's reports of any flare-ups of joint impairment and describe any related functional loss in terms of additional range of motion loss. If unable to do so, the examiner must indicate why.

d) The examiner should describe the nature and severity of all manifestations of the Veteran's right knee and left knee disabilities (to any extent such manifestations are not fully described by the responses to the above).

The examiner must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




